        Case 1:17-cv-00261-AJN-BCM Document 79 Filed 01/07/19 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Mirko Djurdjevich,

                         Plaintiff,

                 -v-

  Flat Rater Movers, Ltd. et al,

                         Defendants


ALISON J. NATHAN, District Judge:

   The Court is in receipt of the parties' joint letter regarding the Notice of Pendency. Dkt. No.

74 ("Joint Letter"). "The form of notice and its details are left to the broad discretion of this

Court." Ramos v. Platt, No. 1:13-CV-895 (GHW,) 2014 WL 3639194, at *5 (S.D.N.Y. July 23,

2014) (citing Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989)). The Court now

addresses the umesolved issues.

   I.      Start Date for the Collective Action Period

   The parties disagree about the state date for the collective action period. See Joint Letter at

1-3, 5-6. Plaintiff argues that it should begin on July 1, 2010, which is when Plaintiff alleges that

Defendants' wrongful conduct began. Joint Letter at 1. Defendants argue that it should begin

three years prior to the granting of conditional certification, which is November 13, 2015. Joint

Letter at 5. This Court concluded in its earlier Memorandum Opinion & Order on Defendants'

motion to dismiss that it was too early determine whether Plaintiffs claims merit equitable

tolling. See Dkt. No. 41 at 5-6. The Court explained: "it is not clear whether Defendants'

alleged failure to provide the required notice led to Plaintiffs ignorance of his rights or whether

he learned about his rights from another source." Id. at 6. The Court held that any arguments as



                                                  1
       Case 1:17-cv-00261-AJN-BCM Document 79 Filed 01/07/19 Page 2 of 5




to equitable tolling may be raised again, if appropriate, at the summary judgment stage. Id. For

these reasons, the Court then stated in its Opinion & Order on Plaintiff's motion for conditional

certification that "it is possible that other potential plaintiffs are similarly situated as Plaintiff,

such that equitable tolling may be warranted." Dkt. No. 70 at 9. Plaintiff argues this is why the

notice should extend back to July 2010.

    However, Plaintiff cannot point to a single case in this district that has expanded the scope to

potential claims by opt-in plaintiffs to as long as eight and a half years in light of equitable

tolling. As this Court has explained in another case where the plaintiff sought to extend the opt-

in period to six years for the same reason, "it is hard to identify a limiting principle to this

argument ... " Gaspar v. Pers. Touch Moving, Inc., No. 13-CV-8187 (AJN,) 2014 WL 4593944,

at *7 n.5 (S.D.N.Y. Sept. 15, 2014).

    The longest period Plaintiff can point to is a six year period, based on cases where FLSA

claims overlap with NYLL claims. Courts in this Circuit remain split on the appropriateness of

adopting the NYLL' s limitations period for the purpose of sending FLSA notice to a group of

opt-in plaintiffs. It is true that Courts in this district have adopted a six year period for the notice

when actions also include NYLL claims. See, e.g., Fonseca v. Dircksen & Talleyrand Inc., No.

13-CV-5124 (AT), 2014 WL 1487279, at *6 (S.D.N.Y. Apr. 11, 2014); Guaman v. 5M Corp.,

No. 13-CV-3820 (LGS), 2013 WL 5745905, at *5 (S.D.N.Y. Oct. 23, 2013). This Court finds

the contrary view more persuasive. See Gaspar, 2014 WL 4593944, at *7. In particular,

authorizing notice to employees whose FLSA claims are untimely would amount to sending

those employees "a notice informing them that (1) there is a pending opt-in lawsuit, (2) they may

not opt in, and (3) they may later receive another notice should their status change due to class

certification." Lujan v. Cabana Mgmt., Inc., No. 10-CV-755 (ILG), 2011WL317984, at *9



                                                     2
          Case 1:17-cv-00261-AJN-BCM Document 79 Filed 01/07/19 Page 3 of 5




(E.D.N.Y. Feb. 1, 2011). For these employees, receiving an opt-in notice might be quite

confusing. See Ramos v. Platt, No. 13-CV-8957 (GHW), 2014 WL 3639194, at *4 (S.D.N.Y.

July 23, 2014); Sanchez v. El Rancho Sports Bar Corp., No. 13-CV-5119 (RA), 2014 WL

1998236, at *4 (S.D .N.Y. May 13, 2014); Trinidadv. Pref A Manger (USA) Ltd., 962 F.Supp.

2d 545, 564 (S.D.N.Y. 2013). Thus, the Court concludes that here, a three-year limitations

period is appropriate.

   In light of the equitable tolling, the Court concludes that the three-year limitations period

should extend from the date of the filing of Plaintiffs complaint. See Gaspar, 2014 WL

4593944, at *7; Gomez v. Terri Vegetarian LLC, No. l 7-CV-213 (JMF), 2017 WL 2628880, at

*2 (S.D.N.Y. June 16, 2017) ("because equitable tolling issues often arise for prospective

plaintiffs, courts frequently permit notice to be keyed to the three-year period prior to the filing

of the complaint"). Accordingly, the start date on the notice should be January 12, 2014, three

years prior to the filing of the complaint. See Dkt. No. 1.

    II.      Language Describing Defendants' Position

    The parties disagree about the language describing Defendants' position. See Joint Letter at

3-4, 6-7. The Court concludes that the Notice of Pendency should include the following

language, which is drawn from each parties' submission:

        Defendants deny these allegations and maintain that the Named Plaintiff and other
    similarly situated individuals were properly classified and compensated, and thus do not have
    claims under the FLSA. Flat Rate Movers, Ltd. maintains that Plaintiff and other
    subcontractors were independent contractors exempt from federal and state minimum wage
    and overtime laws. Flat Rate Movers, Ltd. intends to ask the Court to decertify the collective
    action. The Court has not made any determinations on the merits regarding any of Plaintiffs
    claims. Receipt of this notice does not indicate an entitlement to recovery.

    III.     Location for Return of Consent Form

    The parties disagree as to whether the notice should direct that consent forms be returned to



                                                  3
         Case 1:17-cv-00261-AJN-BCM Document 79 Filed 01/07/19 Page 4 of 5




Plaintiffs' counsel, or to the Court. See Joint Letter at 4, 7. Courts in this Circuit have split on

whether notices should direct recipients to return consent forms to plaintiffs attorneys or to the

Clerk of Court in FLSA cases. Compare, e.g., Nahar v. Dozen Bagels Co. Inc., No. 15-CV-1613

(ALC) (FM), 2015 WL 6207076, at *7 (S.D.N.Y. Oct. 20, 2015) (finding a process whereby opt-

in forms are returned to the Clerk of Court "unnecessary and ... burdensome to the Court"); with,

e.g., Brabham v. Mega Tempering & Glass Corp., No. 13-CV-54 (JG), 2013 WL 3357722, at *7

(E.D.N.Y. July 3, 2013) (ordering that opt-in forms be returned to the Court, as the alternative

approach could "discourage[ ] potential opt-in plaintiffs from seeking outside counsel" and delay

tolling of the statute of limitations).

    The Court will allow the notice to direct putative plaintiffs to return consent forms to

Plaintiff's counsel. Plaintiff's counsel will be in a better position to answer potential questions

by putative members of the collective. Further, the notice states that a putative plaintiff need not

retain Plaintiff's counsel, a factor which mitigates any problems associated with having consent

forms returnable to Plaintiff's counsel. See Delaney v. Geisha NYC, LLC, 261 F.R.D. 55, 60

(S.D.N.Y. 2009) ("Because the notice states that opt-in plaintiffs can select their own counsel,

there is only a minimal risk that opt-in plaintiffs will be discouraged from seeking their own

counsel.").

    IV.       Opt-in Period

    The parties disagree as to the opt-in period. Joint Letter at 4-5, 7. The Court authorizes a 60-

day opt-in period. See Markv. Gawker Media LLC, No. 13-CV-4347 (AJN), 2014 WL

5557489, at *1 (S.D.N.Y. Nov. 3, 2014) ("[C]ourts in this district have coalesced around a

standard 60-day notice period.") (collecting cases).

    V.        Distribution of the Notice



                                                   4
       Case 1:17-cv-00261-AJN-BCM Document 79 Filed 01/07/19 Page 5 of 5




   The parties also dispute by what methods Plaintiffs counsel may disseminate notice to the

putative collective. See Joint Letter at 5, 7. The Plaintiffs seek to publish notice by mail, email,

and workplace posting. See Joint Letter at 5. The Defendants object to the latter two methods.

See Joint Letter at 7. The Court will permit the Plaintiffs to distribute the notice by mail, email,

and workplace posting, as requested.

    Courts in this district regularly permit notice in FLSA actions to be disseminated not only by

mail, but also by email. See Sanchez, 2016 WL 4533574, at *6-7 (noting that "Email addresses

and telephone numbers are efficient methods of providing notice," and later stating that "first

class mail and email may both serve as efficient means of ensuring that potential opt-in plaintiffs

receive timely notice"); Martin v. Sprint/united Mgmt. Co., No. 15-CV-5237 (PAE), 2016 WL

30334, at *19 (S.D.N.Y. Jan. 4, 2016) ("Courts in this Circuit routinely approve email

distribution of notice and consent forms in FLSA cases") (collecting cases).

    And "[c]ourts routinely approve the posting of notice on employee bulletin boards and in

common employee spaces." Bhumithanarn v. 22 Noodle Mkt. Corp., No. 14-CV-2625 (RJS),

2015 WL 4240985, at *4 (S.D.N.Y. July 13, 2015) (quoting Mendoza v. Ashiya Sushi 5, Inc., No.

12-cv-8629 (KPF), 2013 WL 5211839, at *9 (S.D.N.Y. Sept. 16, 2013) (collecting cases)).

    VI.     Conclusion

    The parties shall resubmit a joint proposed notice that reflects the above resolutions no later

than January 21, 2019.

          SO ORDERED.


Dated: January   ~   , 2019
        New York, New York
                                                               United States District Judge




                                                  5
